Citation Nr: 1402871	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable disability evaluation for service-connected left ear hearing loss prior to April 20, 2009, to include consideration of 38 U.S.C.A. § 1160(a) (2013) pertaining to compensation of paired organs.  

2. Entitlement to a disability evaluation in excess of 30 percent for service-connected bilateral hearing loss since April 20, 2009.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals Board (hereinafter "Board") on appeal from a March 2009 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in St. Petersburg, Florida, which granted service connection for left ear hearing loss and assigned the same an initial noncompensable rating, effective December 18, 2006.  By a July 2009 rating decision of the RO in Cleveland, Ohio, the RO granted service connection for bilateral hearing loss under 38 U.S.C.A. § 1160(a) and assigned the same an initial 30 percent rating, effective April 20, 2009.  

Courts have held that 38 C.F.R. § 3.156(b) (2013) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki 659 F. 3d 1362, 1367-8 (Fed. Cir. 2011), Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Within one year of the March 2009 rating decision awarding him service connection for left ear hearing loss, the Veteran filed a statement in April 2009 asserting that his left ear hearing loss had worsened.  Subsequent to the Veteran's statement, the RO scheduled him for a VA examination in June 2009.  The Veteran's statement and the results of the VA examination constitute new and material evidence received within one year of the March 2009 rating decision.  Thus, the March 2009 rating decision did not become final and is the proper rating action on appeal.  See Charles v. Shinseki, 587 F 3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield 509 F 3d 1362, 1368 (Fed. Cir. 2007).  

In April 2013, the Veteran and his daughter testified at a hearing before the undersigned Veterans Law Judge (hereinafter "VLJ").  A transcript of that proceeding is of record.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In May 2013, the Board remanded the claim to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC for further development of the record, to include ordering that outstanding VA records be obtained, and that a VA examination and medical opinion be scheduled.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Veterans Claims (hereinafter "Court") or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the matter on appeal have been accomplished.  

2. Prior to April 20, 2009, the Veteran's left ear hearing loss did not warrant an initial compensable disability evaluation under the applicable rating criteria.  

3. Since April 20, 2009, the Veteran's bilateral hearing loss does not warrant a disability evaluation in excess of 30 percent under the applicable rating criteria.  


CONCLUSIONS OF LAW

1. Prior to April 20, 2009, the criteria for an initial compensable rating for left ear hearing loss had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code (hereinafter "Diagnostic Code" or "DC") 6100 (2013).  

2. Since April 20, 2009, the criteria for a disability evaluation in excess of 30 pent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.85, 4.86, DC 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (hereinafter "VCAA"), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  

Filing a notice of disagreement (hereinafter "NOD") begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  Here, the Veteran was provided with the relevant notice and information in a January 2007 letter and an April 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The January 2007 and April 2009 letters also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. at 473.  He has not alleged any prejudice with regard to any notice deficiency during the adjudication of his claim; hence further VCAA notice is not required with regard to the increased rating appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain descriptions of the history of the left ear and bilateral hearing loss disabilities; document and consider the relevant medical facts and principles; and address the current nature and severity of the left ear and bilateral hearing loss disabilities.  Also, these examinations included discussions of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  In addition to dictating objective test results, the Court has held that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Merits of the Claim

In December 2006 the Veteran filed a claim for service connection for left ear hearing loss.  As noted, in a March 2009 rating decision, the RO granted service connection for left ear hearing loss, and assigned a noncompensable evaluation, effective December 18, 2006.  In April 2009, he filed a claim for a compensable disability rating for his service-connected left ear.  As noted, in a July 2009 rating decision, the RO granted compensation for bilateral hearing loss under 38 U.S.C.A. § 1160, and assigned a 30 percent evaluation effective April 20, 2009.  

The Veteran asserts that he is entitled to an initial compensable evaluation for his left ear hearing loss prior to April 20, 2009, and that he is entitled to an initial disability evaluation in excess of 30 percent for his bilateral hearing loss thereafter.  He reports that he cannot hear well enough to attend meetings or communicate well with others despite the use of hearing aids.  

After a full review of the record, and as further explained below, the Board finds that the preponderance of the evidence weighs  against the assignment of an initial compensable evaluation for the service-connected left ear hearing loss prior to April 20, 2009, and of an evaluation in excess of 30 percent for bilateral hearing loss thereafter.  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the Court distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity.  However, from time to time, VA will readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85(a).  

VA regulation, 38 CFR 3.383(a)(3), states that hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 CFR 3.385 (VA definition of hearing loss) in the other ear, will allow for service connection of the non-service connected ear under the provisions of a " paired extremity."  

Impaired hearing will be considered a disability only after threshold requirements are met.  See 38 C.F.R. § 3.385.  Once a disability is established, levels of hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores, resulting in a Roman numeral designation for hearing loss.  38 C.F.R. § 4.85(b), Table VI. Disability ratings are assigned by combining the level of hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination" is used to determine a Roman numeral designation (I through XI) for hearing impairment in each ear based on consideration of speech discrimination as well as puretone threshold averages, unless the examiner certifies that use of the speech discrimination test is not appropriate.  In that case, table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average" is used.  Table VII, "Percentage Evaluation for Hearing Impairment" is then used to determine the percentage evaluation by combining the Roman numeral of each ear.  38 C.F.R. §§ 3.383, 3.385, 4.85(b).  

If the Veteran has either of two exceptional pattern of hearings impairment, the Roman numeral value is determined using both Table VI and VIa.  38 C.F.R. § 4.86.  This method is used if the Veteran's puretone threshold at each of the four specified frequencies is 55 decibels or more, or if the Veteran's puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII.  Id.  

Historically, the Veteran served on a destroyer in the Navy, wherein he was exposed to excessive noise from artillery fire.  His service treatment records reveal that whisper and spoken voice tests performed in April 1943 and December 1945 indicated 15 out of 15 results in both ears.  See Training Letter 10-02 ('whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure'); VBA Training Letter 211D (10-02) (March 18, 2010) ('whispered voice tests . . . cannot be considered as reliable evidence that hearing loss did or did not occur').  

In July 2008, the Veteran underwent his first VA audiology examination performed by a state-licensed audiologist.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
60
60
60
58
LEFT
55
70
75
75
69

Average puretone thresholds, in decibels, were 58 dB in the right ear and 69 dB in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 44 percent in the left ear.  The examiner noted the Veteran reported that he could not hear well on his left side, and could not understand conversations if someone is standing to his left side, and sometimes did not know that people were speaking to him.  

Applying the values of all audiological testing conducted to the rating criteria results in the highest numerical designations of Level III in the right ear, and of Level VIII in the left ear.  See 38 C.F.R. § 4.85, Table VI.  However, 38 C.F.R. § 4.85(f) provides that if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Thus, application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating for the left ear for the period prior to April 20, 2009.  Entitlement to compensation for bilateral hearing loss (paired extremity) was not established until the Veteran's left ear hearing loss reached a 10 percent degree of hearing impairment under VA law, which did not occur until April 20, 2009 when he filed his claim for an increased rating.  

In June 2009, the Veteran underwent a second VA audiology examination performed by a state-licensed audiologist.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
55
60
70
59
LEFT
55
65
70
80
68

Average puretone thresholds, in decibels, were 59 dB in the right ear and 68 dB in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 32 percent in the left ear.  The examiner noted that the Veteran wore a VA-issued hearing aid in his right ear.  The Veteran complained of difficulty hearing, bilaterally, worse in the left ear, for at least 15 years, and that he was progressively worsening.  The examiner noted that the Veteran's hearing loss has significant effect on the Veteran's occupation, to include causing him to experience inappropriate behavior; poor social interactions; difficulty following instructions; and hearing difficulty.  His resulting work problems have caused him to be assigned different duties.  The examiner observed that without hearing aids the Veteran would have significant difficulty communicating.  

Applying the values of all audiological testing conducted to the rating criteria results in the highest numerical designations of Level IV in the right ear, and of Level XI in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 30 percent rating for the period since April 20, 2009.  

Most recently, in July 2013, the Veteran underwent a third VA audiology examination performed by a state-licensed audiologist.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
60
65
65
75
66
LEFT
55
70
75
75
69

Average puretone thresholds, in decibels, were 66 dB in the right ear and 69 dB in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 48 percent in the left ear.  The examiner opined that the Veteran's hearing loss impacted his ordinary conditions of daily life including his ability to work.  The examiner observed that the Veteran reported that he had a lot of difficulty hearing when he did not have his hearing aids in his ears, and had difficulty hearing on the telephone.  

The Board notes that here, the Veteran has an exceptional pattern of hearing impairment in both ears, thus, the Roman numeral value is determined using both Table VI and VIa.  38 C.F.R. § 4.86.  Applying the values of all audiological testing conducted to the rating criteria results in the highest numerical designations of Level IV in the right ear, and of Level VIII in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying the values of all audiological testing conducted to the rating criteria results in the highest numerical designations of Level V in the right ear, and of Level V in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  Application of the levels of hearing impairment in each ear to either Table VII or Table VIa at 38 C.F.R. § 4.85 does not warrant more than a 30 percent rating.  

As the Veteran's left ear hearing loss, when calculated using Table VII, does not warrant an initial compensable disability evaluation prior to April 20, 2009, and his bilateral hearing loss, when calculated using Table VII, does not warrant a disability evaluation in excess of 30 percent thereafter, his claims are denied.  The Board has considered the Veteran's and his daughter's competent and credible lay statements that describe poor speech recognition, the exclusive reliance upon the use of hearing aids to hear, and an inability to hear the on the phone, at meetings, and during conversations due to his hearing disability.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, as noted, assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The preponderance of the evidence is against the claims so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56.  The Veteran's left ear and bilateral hearing loss have not met the requirements for a higher rating at any time during the appeal periods, so the Board may not further stage his rating.  Fenderson v. West, 12 Vet App 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board finds that there is no basis for referral for consideration of an extraschedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2013).  The Veteran has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  The Veteran's bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's left ear hearing loss, prior to April 20, 2009, was manifested by, at worst, level VIII hearing loss.  Thereafter, his bilateral hearing loss has been manifested by, at worst, level IV hearing loss in the right ear and level XI hearing loss in the left ear.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the current disability ratings for left ear and bilateral hearing loss.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a noncompensable rating for the Veteran's left ear hearing loss prior to April 20, 2009, and for a 30 percent rating for the bilateral hearing loss thereafter, more than reasonably describe his disability levels and symptomatology and, therefore, the currently assigned schedular evaluations are adequate.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Additionally, entitlement to a total disability rating based on individual unemployability (hereinafter "TDIU"), is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the June 2009 VA examiner noted the Veteran's bilateral hearing loss had significant effects on his employability, the record does not indicate the Veteran is currently unemployed and the Veteran has not reported any unemployability related to his hearing loss.  In fact, the June 2009 VA examiner observed that the Veteran's resulting work problems have caused him to be assigned different duties.  Therefore, any development or consideration under Rice is not appropriate.  


ORDER

A compensable disability evaluation for service-connected left ear loss, prior to April 20, 2009, is denied.  

A disability evaluation in excess of 30 percent for service connected bilateral hearing loss, since April 20, 2009, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


